ALTICE, Judge,
dissenting.
[25] Our standard of review requires us to affirm Weaver’s conviction “unless no reasonable fact-finder could find the elements of the crime proven beyond a reasonable doubt.” Jackson v. State, No. 48S02-1509-CR-554, 50 N.E.3d 767, 770 (Ind. March 2, 2016). In my opinion, the trial court reasonably determined that the evidence in this case sufficiently established each element of the offense. Therefore, I must dissent.
[26] As determined by the majority, I.C. § 34-28-5-3.5 should be interpreted to require an individual stopped for an infraction or ordinance violation to identify him or herself promptly when a law enforcement officer requests identifying information under the statute. There was nothing prompt about Weaver’s provision of the requested information. Time and again, Deputy Chandler patiently explained that he needed to identify Weaver and that Weaver was legally required to provide the requested information. After Weaver was unable to provide his driver’s license, Deputy Chandler asked for his address and then for his name. Weaver avoided answering the question regarding his address and then became overtly evasive regarding his name, requiring another two minutes of questioning before providing his first and last name. Even if this was not enough to establish the offense of failure to identify, his subsequent refusals to provide his birthdate surely were sufficient.
[27] After the cumbersome task of determining Weaver’s name, Deputy Chandler requested Weaver’s birthdate. Weaver did not provide the information. At that point, Deputy Chandler removed Weaver from the vehicle, handcuffed him, and “placed him in custody for refusing to identify himself.” Transcript at 12. Over the next eight minutes, Deputy Chandler asked Weaver at least four more times for his birthdate and each direct request was met with a refusal to answer. Deputy Chandler then indicated that he was tak*1230ing Weaver to jail so-- that he could be identified. Weaver finally provided -his birthdate approximately sixteen minutes after the stop began. By this point, a reasonable trier of fact .could conclude, as did the trial court, that' Weaver had already 'Committed the offense of failure to identify. Accordingly, I would affirm Weaver’s conviction.